DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 - 9.  Claims 10 - 26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2022.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2017/0182562 Das et al. (‘Das hereafter), App 15/382411
U.S. 2018/0193953 John H. Boswell (‘Boswell hereafter), App 15/861906
U.S. 10,562,226 Cohen et al. (‘Cohen hereafter), App 14/213136
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 26 are currently being examined. 
Claims 10 - 26 have been withdrawn.
No Claims have been canceled.
Claim 6 is objected to for allowable subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 3, 5, 7 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0182562 Das et al. (‘Das hereafter).

		Regarding Claim[s] 1, ‘Das discloses all the claim limitations including: A process for forming a three-dimensional article (‘Das, Abst, “Scanning Laser Epitaxy (SLE) is a layer-by-layer additive manufacturing process that allows for the fabrication of three-dimensional objects with specified microstructure through the controlled melting and re-solidification of a metal powders placed atop a base substrate.”), 
comprising: 
successively forming the three-dimensional article from a feedstock (‘Das, Abst, “A real-time control scheme can deliver the capability of creating engine ready net shape turbine components from raw powder material.”) layer-by-layer via an additive manufacturing process (‘Das, Abst), 
wherein the feedstock comprises a plurality of discrete metallic or non-metallic particles (‘Das, Para 0165, “The abrasive component #21, comprising an abrasive cermet composition, can include a metal powder superalloy matrix combined with ceramic abrasive particles. In some embodiments, the ceramic abrasive particles can be coated with a reactive material. In other embodiments, the ceramic abrasive particles are not coated with a reactive material.” Para 0166, “In some embodiments, the abrasive component #21 can comprise about O wt. % to about 50.0 wt. % ceramic abrasive particles coated with a reactive metal, and about 50.0 wt. % to about 100.0 wt. % superalloy. The ceramic abrasive particles can comprise a ceramic grit material, which can comprise, for example and not limitation, one or more of the following: cubic boron nitride, man made diamond, silicon carbide, and aluminum oxide, or combinations thereof. In some embodiments, the ceramic abrasive particles can have a grit size in the range between 80 mesh size and 120 mesh sizes. Of course, other particle sizes and ceramic grit materials are contemplated herein.” Para 0198, “An apparatus for delivering powder into the chamber can comprise part and feed side powder cylinders, a powder delivery roller, and associated actuators.” Para 0020,” The system can manufacture components from a variety of materials, including materials previously thought to be "unweldable," including, for example and not limitation, aerospace superalloys.”), 
wherein successively building comprises exposing at least one voxel and/or portion in a layer or layers to a different thermal profile to provide the three-dimensional article with at least one different property relative to other voxels and/or other portions of the three-dimensional article (‘Das, Para 0336, thermal model shows different thermal profiles with different thermal resistances, Para 0338, “System identification can be conducted in the time domain using a series of step inputs, as illustrated in FIG. 68.” Shows Temp vs Time, and Input Voltage vs Time. Thermal profiling is a relationship between Temperature and Time, Abst, teaches: layer-by-layer additive manufacturing process for fabrication of three-dimensional objects, Para 0270, Fig 47, “In some embodiments, a distance transform of the image can be taken using a Euclidean distance. Distance transforms of a binary image can denote each pixel, or voxel if the matrix is 3-D or larger, by the distance to the closest non-zero pixel following Equation 12.” Para 0190, “The direct laser process is a procedure in which the material constituents of the powder bed are directly laser melted and consolidated to produce a solidified part requiring little or no post processing.” “The components formed are substantially free of voids and cracks and can be fabricated so as to be near net shape.” “The direct laser process can have parameters adjusted to produce a highly dense part or a porous part, as desired. In addition, the process can be used to produce composite components such as cermet abrasive components and/or full density monolithic metallic components.”)

Regarding Claim[s] 2, ‘Das discloses all the claim limitations including: at least one different property comprises a local change in microstructure, 
a local change in a chemical composition, 
a local change in a functional property and/or introduction of a local defect (‘Das, Para 0017, “In some embodiments, the SLE process consists of placing powder on a substrate and scanning it with a tightly focused high power laser beam. The  melting and re-solidification of the powder and underlying substrate are controlled by carefully adjusting the laser power and scan speed such that a particular desired microstructure can be achieved. In SLE, as opposed to selective laser melting (SLM), a portion of the underlying substrate or underlying layer can be re-melted to, for example, seed the grain growth of the subsequent layer. This can enable the deposition of new material on existing parts without creation of new grain boundaries. This, in turn, can create previously unattainable single-crystal and directionally solidified microstructures in additive manufacturing. In addition, fully consolidated, porosity free, three-dimensional”).

Regarding Claim[s] 3, ‘Das discloses all the claim limitations including: exposing the at least one voxel and/or portion of the three-dimensional article to the different thermal profile comprises changing one or more parameters associated with an energy beam selected from the group consisting of power, exposure time, point distance, hatch spacing, velocity, and energy density (‘Das, Para 0017 & 0018, “To achieve these desired capabilities, laser parameters such as, for example and not limitation, scan speed and laser power, can be tightly controlled in real-time. Real-time control of these parameters enables the system to drive grain growth in particular directions by controlling the temperature gradients and cooling rates present during processing.”).

Regarding Claim[s] 5, ‘Das discloses all the claim limitations including: each layer in the layer by layer buildup is at a thickness within a range of about 10 μm [0.000394 inch] to about 5,000 μm [0.197 inch] (‘Das, Para 0184, Discusses a range from 0.035 [889 micro meter] to up to four inches [101,600 micro meter].

Regarding Claim[s] 7, ‘Das and as evidenced by Google, discloses all the claim limitations including: “particles have a particle size within a range of about 10 μm [0.000394 inch] to about 5000 μm [0.197 inch] (‘Das, Para 0188, “The very fine grained microstructure, ASTM grain size 10, produced in the samples processed at 1,900 joules/cm2 to 2,500 joules/cm2 can be used in monolithic metallic materials because they behave superplastically at elevated temperatures. This form of microstructure control can enable the production of parts with equiaxed grain, providing more uniform and improved mechanical properties.”)

    PNG
    media_image1.png
    621
    1000
    media_image1.png
    Greyscale

https://www.google.com/url?sa=i&url=https%3A%2F%2Fwww.thefabricator.com%2Ftubepipejournal%2Farticle%2Ftubepipeproduction%2Fgrain-size-control-for-successfully-fabricating-stainless-and-inconel-alloy-tubing&psig=AOvVaw0x7Ah6IhP28JpaydYoAQEp&ust=1665155347011000&source=images&cd=vfe&ved=0CAkQjRxqFwoTCOjjlJvxy_oCFQAAAAAdAAAAABAD

Regarding Claim[s] 9, ‘Das discloses all the claim limitations including: non-metallic particles comprise a ceramic (‘Das, Para 0013, “Direct methods are methods that directly produce fully dense or near fully dense complex shaped parts in the desired composition (e.g. metal, ceramic or cermet) by applying a geometry and property transformation to the material with minimal post-processing requirements.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0182562 Das et al. (‘Das hereafter).
Regarding Claim[s] 4, ‘Das discloses all the claim limitations including: wherein the exposure time is defined by a scanning velocity for the energy beam, 
wherein the scanning velocity is in a range from about 10 millimeters per second (mm/s) [0.394 in/sec] to about 10,000 mm/s [394 in/sec], wherein the hatch spacing is in a range from about 10 μm to about 5000 μm, 
wherein the energy density is in a range from about 10 Joules per millimeters cubed (J/mm.sup.3) to about 10,000 J/mm.sup.3, and wherein the point distance is in a range of about 10 μm to about 5000 μm.
		‘Das is silent regarding a specific combination and range of exposure time, scanning velocity/ speed, hatch/ scan spacing, power/ energy density.
		However, ‘Das does teach: Para 0146, The issues that arise in SLM, DMLS, and SDM are not found or are greatly diminished in the SLE process when substantially optimized parameters are used for each specific material. Reducing these problematic features while creating the needed micro structure within the part can be achieved by finding the optimal SLE settings for each alloy. As mentioned above, three important variables that can be controlled during the process are laser power, laser scanning speed, and the number of initial repeated scans. 
		Para 0182, “In some embodiments, the scan spacing can be less than 0.100 inches. In other embodiments, the scan spacing can be in the range of about 0.0001 inches to about 0.0003 inches.” 
		Range for the hatch/ scan spacing can be as large as 0.100” [2540 micro meter] to 0.001” [25.4 micro meter], 
		Para 0186, Table 1, Scan speed ranges from 33 in/sec [838.2 mm/sec] to 109 in/sec [2768.6 in/sec], Power/ energy density ranges from 1386 J/cm^2 to 4102 J/cm^2. 
		Para 0253, “From the single point, the area surrounding it on the heat map can be searched for the direction holding the highest intensity. In the direction found, a new point can be generated at a predetermined distance ( e.g., five pixels or approximately 15 microns) from the preceding point.
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Das with the combination range of exposure time, scanning velocity/ speed, hatch/ scan spacing, power/ energy density, since it has been held that where the general conditions of the claim are disclosed in the prior art, and discovering the optimum or working ranges involves routine skill in the art, In re Aller, 105 USPQ 233. 
		Further, ‘Das Para 0146, “The issues that arise in SLM, DMLS, and SDM are not found or are greatly diminished in the SLE process when substantially optimized parameters are used for each specific material.”
		Further, the combination of exposure time, scanning velocity/ speed, hatch/ scan spacing, power/ energy density, are a result effective variable and obvious to try by one of ordinary skill in the art at the effective filing date. 
		MPEP 2144.05, B “The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0182562 Das et al. (‘Das hereafter) and in view of U.S. 10,562,226 Cohen et al. (‘Cohen hereafter).

		Regarding Claim[s] 6, ‘Das discloses all the claim limitations including: three-dimensional article is a shape memory alloy and the exposing of the at least one voxel and/or portion in the layer or the layers to a different thermal profile changes a martensite and/or an austenite transformation temperature and/or a superelasticity property in the at least one voxel and/or portion. 
	‘Das, Para 0188 does teach metal material behaving superplastically at elevated temperatures.  Except is silent regarding 
		‘Cohen teaches:  Col. 24, ln 60 – 66, “Other variations can include multiple wires may be co-deposited simultaneously within a single extrudate. 3dPWP can also be expanded to include composites with magnetic filler materials (e.g., NdFeB powder). "Active" wire materials (such as shape memory alloy wire or contractile nanotube
yam [Lima et al., 2012]) may be substituted for ordinary wire in the printhead, offering more actuator options.”  Col. 25, ln 1 - 2, ” The basic approach of 3dPWP can be broadly expanded to address a wide variety of technical needs.”  Col. 23, ln 52 – 55, “In some embodiment variations, a trench is provided that spans multiple layers, and a coil is continuously wound within the trench using PW voxels, much like a standard coil.”
But, does not teach any thermal profiling changes in martensite and/or austenite.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0182562 Das et al. (‘Das hereafter), and further in view of U.S. 2018/0193953 John H. Boswell (‘Boswell hereafter), App 15/861906

		Regarding Claim[s] 8, ‘Das discloses all the claim limitations except is silent regarding: energy beam is pulsed.
		However, ‘Boswell does teach Para 0007, “Cooling rate can be controlled by heating the build chamber during manufacture to reduce local thermal gradients or by pre-heating the powder locally prior to fusing. It is also known to use a pulsed laser system to control the amount of energy input into the build layer during ALM.”
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Das with an energy beam that is pulsed as taught by ‘Boswell in order to control the cooling rate (‘Boswell, Para 0007).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 6 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "three-dimensional article is a shape memory alloy and the exposing of the at least one voxel and/or portion in the layer or the layers to a different thermal profile changes a martensite and/or an austenite transformation temperature and/or a superelasticity property in the at least one voxel and/or portion.” 
The closest prior art is as cited above (‘Das and ‘Cohen).  
		‘Das, does not teach: super-elasticity or “shape memory alloy.”  
		‘Cohen teaches:  Col. 24, ln 60 – 66, teaches “shape memory alloy,” but does not teach exposing voxels to different thermal profile changes.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
10/06/2022